UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-6194 The UTC North American Fund (Exact name of registrant as specified in charter) C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP 777 E. Wisconsin Ave., Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-368-3322 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. The Fund did not vote on any proxies during the period July 1, 2009 to June 30, 2010. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UTC North American Fund By: /s/ Amoy Van Lowe. Amoy Van Lowe President Date:.JuJuly 30, 2010
